DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 2 May 2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 18 February 2022, 22 March 2022, and 8 July 2022 were filed after the mailing date of this present application.  These submission are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 11-12, 14-15, and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee US 2013/0057223, in view of Chang US 2012/0049801, in view of Choi (Choi ‘822) US 2011/0144822.
Regarding Claims 1 and 11, Lee teaches a system comprising: 
a plurality of energy storage devices (BSn-BS(n-2), fig. 1); and 
a plurality of power converters (DDCn-DDCn-2), 
wherein each of the plurality of power converters comprises first terminals connected to a different one of the plurality of energy storage device, and second terminals connected to a common load (106, fig. 1), and 
wherein each of the plurality of power converters is configured to convert electrical power received at its first terminals to electrical power at its second terminals according to a respective voltage conversion ratio of a plurality of voltage conversion ratios (The DC-DC convertors DDC1-DDCn are coupled to each of the battery cells BS1-BSn, respectively, and can be controlled to modify levels of the output voltages Vo1-Von and generate modified output voltages Vo1'-Von', refer to [0016]); and 
a controller (104, fig. 1) configured to adjust the plurality of voltage conversion ratios (the discharge control unit 104 is coupled to the DC-DC convertors DDC1-DDCn, and can control the DC-DC convertors DDC1-DDCn to convert the output voltages Vo1-Von of the battery cells BS1-BSn to the modified output voltages Vo1'-Von', such that the battery cells BS1-BSn can output the corresponding output powers OP1-OPn to the load 106 according to the statuses S1-Sn, refer to [0016]) such that the plurality of energy storage devices respectively reach a plurality of predetermined depletion values at a substantially common discharging end time.
Lee however is silent wherein the plurality of energy storage devices respectively reaches a plurality of predetermined depletion values at a substantially common discharging end time.
Chang teaches wherein the plurality of energy storage devices respectively reach a plurality of predetermined depletion values at a substantially common discharging end time (through implementation of the dynamic power management approach disclosed by the present application, the disclosed bi-directional buck/boost array allows for individualized currents to supplement the "average" load current.  The currents can be selected to achieve and maintain a balanced state of charge operation amongst the energy cells of the array.  Under these conditions, during discharge, substantially all cells reach a maximum discharge point at substantially the same time, refer to [0022]).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention was made to use the method as taught by Chang with the system of Lee to control the power to the load by balancing the batteries outputs.
The combination of Lee and Chang teaches a plurality of power converters, however is silent wherein the plurality of power converters operate independently.
Choi ‘822 teaches wherein the plurality of power converters operate independently (a grid-connected energy storage system includes a plurality of power generation modules and a plurality of converters, so that the converters can be operated individually and independently, refer to [0055]).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention was made to use the method as taught by Choi with the system of the combination of Lee and Chang to further control the power to the load by balancing the batteries outputs.
Regarding Claim 2, the combination of Lee, Chang, Choi ‘822 teaches all of the limitations of Clam 1 and further teaches wherein at least one energy storage device, of the plurality of energy storage devices, have a different charge storage capacity than at least another energy storage device, of the plurality of energy storage devices (refer to [0021] of Chang).
Regarding Claims 3-5, the combination of Lee, Chang, Choi ‘822 teaches all of the limitations of Clam 1 and further teaches regulating, responsive to a common voltage reference or a common current reference, a plurality of variable discharge rates respectively of the plurality of power converters during discharging of the plurality of energy storage devices (refer to [0034]-[0035] of Chang); wherein the plurality of power converters are serially connected at the second terminals to form a serial connection; wherein the serial connection is connected to the load; and wherein the regulating is responsive to a common current reference; wherein the plurality of power converters are parallel connected at the second terminals; and wherein the regulating is responsive to a common voltage reference (refer to [0027] of Chang).
Regarding Claim 6, the combination of Lee, Chang, Choi ‘822 teaches all of the limitations of Clam 1 and further teaches wherein the plurality of energy storage devices are arranged in a first bank of batteries and a second bank of batteries; and wherein the method further comprises: locating the first bank of batteries and the second bank of batteries in different geographic locations, wherein the first bank of batteries and the second bank of batteries share a common voltage reference or a common current reference (refer to [0020]-[0021] of Chang).
Regarding Claims 7-8, the combination of Lee, Chang, Choi ‘822 teaches all of the limitations of Clam 1 and further teaches comprising, for each energy storage device of the plurality of energy storage devices: determining a battery charge fraction associated with the energy storage device; and independently maintaining, based on the battery charge fraction for the energy storage device, a voltage conversion ratio such that the discharging, responsive to a common voltage reference or a common current reference, is complete for the plurality of energy storage devices at the common discharging end time; and comprising, for each of the plurality of energy storage devices: maintaining, during the discharging, the voltage conversion ratio proportional to a reciprocal of a remaining available charge in the energy storage device (refer to [0022] of Chang).
Regarding Claim 12, the combination of Lee, Chang, Choi ‘822 teaches all of the limitations of Clam 11 and further teaches wherein the controller is further configured to set a common voltage reference or a common current reference at the second terminals of the plurality of power converters (refer to [0017]-[0019] of Lee).
Regarding Claims 13-15, the combination of Lee, Chang, Choi ‘822 teaches all of the limitations of Clam 12 and further teaches wherein the controller is configured to adjust the plurality of voltage conversion ratios based on: charge fractions for the plurality of energy storage devices, and the common voltage reference or the common current reference; adjust the plurality of voltage conversion ratios such that the plurality of voltage conversion ratios are proportional to a reciprocal of the charge fractions for the plurality of energy storage devices; adjust the common voltage reference or the common current reference based on: one or more operating conditions of the plurality of power converters, wherein the one or more operating conditions comprise buck mode, boost mode, temperature, voltage, current, or duty cycle, and one or more predetermined compensation factors for the plurality of energy storage devices (refer to [0017]-[0019] of Lee and [0033] of Chang).
Regarding Claim 20, the combination of Lee, Chang, Choi ‘822 teaches all of the limitations of Clam 11 and further teaches wherein at least one energy storage device, of the plurality of energy storage devices, has a different charge storage capacity than at least another energy storage device, of the plurality of energy storage devices (refer to [0021] of Chang).
Regarding Claim 21, the combination of Lee, Chang, Choi ‘822 teaches all of the limitations of Clam 1 and further teaches comprising: prior to the transferring, receiving, by each of the plurality of power converters, a common voltage reference or a common current reference based on a battery charge fraction of each of the plurality of energy storage devices, wherein the transferring further comprises transferring, based on the common voltage reference or the common current reference, the power from the plurality of energy storage devices to the load (refer to [0021] of Chang).
Regarding Claim 22, the combination of Lee, Chang, Choi ‘822 teaches all of the limitations of Clam 1 and further teaches wherein the transferring comprises each of the plurality of power converters independently maintaining a corresponding voltage conversion ratio (refer to [0018], [0022], [0024] and [0034]-[0036] of Chang).

Claims 9-10 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee US 2013/0057223, in view of Chang US 2012/0049801, in view of Choi (Choi ‘822) US 2011/0144822, in view of Choi (Choi ‘556) US 2011/0133556.
Regarding Claim 9 and 10, the combination of Lee, Chang, Choi ‘822 teaches all of the limitations of Clam 1, however is silent regarding comprising: setting, by using a direct-current-to-alternating-current (DC-to-AC) inverter, a common voltage reference or a common current reference at direct current (DC) terminals of the DC-to-AC inverter; comprising: providing a value of the common voltage reference or the common current reference by using a central controller connected to the DC-to-AC inverter.
Choi ‘556 teaches using a direct-current-to-alternating-current (DC-to-AC) inverter (140, fig. 1), a common voltage reference or a common current reference at direct current (DC) terminals of the DC-to-AC inverter; comprising: providing a value of the common voltage reference or the common current reference by using a central controller connected to the DC-to-AC inverter (refer to [0042] and [0047]).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention was made to use the inverter as taught by Choi ‘556 with the system of the combination of Lee, Chang, Choi ‘822 in order to provide the option of and AC or DC output.
Regarding Claims 17-19, the combination of Lee, Chang, Choi ‘822 teaches all of the limitations of Clam 12, however is silent regarding comprising: a direct-current-to-alternating-current (DC-to-AC) inverter, wherein the second terminals of the plurality of power converters are connected to the common load via the DC-to-AC inverter; wherein the controller is operatively coupled to the DC-to-AC inverter to provide a value for the common voltage reference or the common current reference; wherein the plurality of power converters are serially connected at the second terminals to form a serial connection to the DC-to-AC inverter.
Choi ‘556 teaches a direct-current-to-alternating-current (DC-to-AC) inverter (140, fig. 1), wherein the second terminals of the plurality of power converters are connected to the common load via the DC-to-AC inverter (10, fig. 1); wherein the controller is operatively coupled to the DC-to-AC inverter to provide a value for the common voltage reference or the common current reference; wherein the plurality of power converters are serially connected at the second terminals to form a serial connection to the DC-to-AC inverter (refer to [0042] and [0047]).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention was made to use the inverter as taught by Choi ‘556 with the system of the combination of Lee, Chang, Choi ‘822 in order to provide the option of and AC or DC output.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee US 2013/0057223, in view of Chang US 2012/0049801, in view of Choi (Choi ‘822) US 2011/0144822, in view of Adest et al. 2011/0084553.
Regarding Claim 16, the combination of Lee, Chang, Choi ‘822 teaches all of the limitations of Clam 15 however is silent regarding comprising a memory operatively attached to the controller, wherein the controller is configured to adjust the common voltage reference or the common current reference based on multiple efficiency values associated with the one or more operating conditions, and wherein the multiple efficiency values are stored in the memory.
Adest teaches a memory (refer to [0093]) operatively attached to the controller, wherein the controller is configured to adjust the common voltage reference or the common current reference based on multiple efficiency values associated with the one or more operating conditions, and wherein the multiple efficiency values are stored in the memory (refer to [0060]-0063]).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention was made to use the controller as taught by Adest with the system of the combination of Lee, Chang, Choi ‘822 in order to further optimize the output power of the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
2 August 2022

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836